Case: 16-20153      Document: 00513758090         Page: 1    Date Filed: 11/14/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 16-20153
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                      November 14, 2016
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

JORGE LOUIS JAIME QUINTANA, true name Jorge Louis Jaimes-Quintana,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:91-CR-71-1


Before HIGGINBOTHAM, PRADO, and HAYNES, Circuit Judges.
PER CURIAM: *
       Jorge Louis Jaime Quintana, federal prisoner # 59133-079, appeals the
district court’s denial of his 18 U.S.C. § 3582(c)(2) motion, in which he sought
a reduction of his sentence for conspiracy to possess with the intent to
distribute more than five kilograms of cocaine. He contends that Amendment
591 should be applied retroactively in his case.               He argues that, under
Amendment 591, his base offense level should have been determined by


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20153     Document: 00513758090     Page: 2   Date Filed: 11/14/2016


                                  No. 16-20153

U.S.S.G. § 2D1.4 rather than U.S.S.G. § 2D1.1. He further asserts that, at the
time of his sentencing, his conspiracy conviction was not covered by a specific
offense guideline and that U.S.S.G. § 2X1.1 was the appropriate section for his
offense. Jaime Quintana argues that, under § 2X1.1, he is entitled to a three-
level reduction in his offense level.
      We review for abuse of discretion a district court’s decision whether to
reduce a sentence pursuant to § 3582(c)(2). United States v. Evans, 587 F.3d
667, 672 (5th Cir. 2009). At the time of the original sentencing proceeding,
Jaime Quintana’s sentence was calculated under § 2D1.4 and § 2D1.1. The
record shows that he was ineligible for a sentence reduction under § 3582(c)(2)
because Amendment 591 did not lower his offense level; under Amendment
591, his offense level was calculated under § 2D1.1. Thus, the district court
did not abuse its discretion in denying his motion. See Dillon v. United States,
560 U.S. 817, 826 (2010).
      The judgment of the district court is AFFIRMED. Jaime Quintana’s
motion for expedited treatment of the appeal is DENIED.




                                        2